            Case 3:18-cv-01410-HZ        Document 26       Filed 07/23/20      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



ABRAHAM S., 1                                                  No. 3:18-cv-01410-HZ

                       Plaintiff,                              ORDER

       v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.


HERNÁNDEZ, District Judge:

       Plaintiff brought this action seeking review of the Commissioner’s final decision to deny

disability insurance benefits (DIB). The parties stipulated that the case be remanded for further

proceedings. The Court entered Judgment on June 26, 2019.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant does not

oppose Plaintiff’s motion. The Court has reviewed the record in the case, the motion, and the




1
  In the interest of privacy, this Order uses only the first name and the initial of the last name of
the non-governmental party in this case.


1 – ORDER
         Case 3:18-cv-01410-HZ          Document 26       Filed 07/23/20     Page 2 of 2




supporting materials, including the award of benefits, the fee agreement with counsel, the United

States Department of the Treasury withholding notice, and the recitation of counsel’s hours and

services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the

Court finds that the fees requested by Plaintiff are reasonable.

       Plaintiff’s unopposed motion for attorney’s fees is GRANTED. The Court awards

Plaintiff's counsel $5,423.89 in attorney’s fees under 42 U.S.C. § 406(b). The Court previously

awarded Plaintiff’s attorney fees in the amount of $2,386.28 under the Equal Access to Justice

Act (“EAJA”), 28 U.S.C. § 2412. Those fees were withheld in their entirety by the Treasury

Department to satisfy a delinquent debt owed by Plaintiff. Thus, the Commissioner is directed to

send Plaintiff’s attorney the full award of $5,423.89, less any applicable processing fees as

allowed by statute. Any amount withheld after all administrative, court, and attorney’s fees are

paid should be released to Plaintiff.

IT IS SO ORDERED.

       DATED:_______________________.
                   July 23, 2020



                                                      _________________________________
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge
